Per Curiam.
Defendant, who had previously been convicted of armed robbery, paroled, and discharged, pleaded guilty to manslaughter. CL 1948, § 750.321 (Stat Ann 1954 Rev § 28.553). He was sentenced to the state prison of southern Michigan for a term of 14 years to 15 years. Defendant claims this sentence violated the indeterminate sentence law. CL 1948, § 769.8 (Stat Ann 1954 Rev §28.1080).
We find no error in the sentencing procedure.
Affirmed.
J. H. Gillis, P. J., and R. B. Burns and Kelley, JJ., concurred.